PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/428,632
Filing Date: 31 May 2019
Appellant(s): Aussel et al.



__________________
Jason Tejani (Reg. No. 74,601)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed October 11, 2021 appealing from the Advisory Action mailed on July 08, 2021, and in connection with the Notice of Appeal filed August 09, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 08, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 are rejected under 35 U.S.C. § 101.
Claims 1-8 are rejected under 35 U.S.C. § 103.

(2) Response to Argument
Appellant’s arguments filed October 11, 2021 (hereinafter Appellant Remarks) have been fully considered but not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed October 11, 2021

Regarding the 35 U.S.C. 101 Rejection Appellant argues:
The Examiner failed to consider the claims as a whole by ignoring the specific requirements of the individual steps and overgeneralizing the claims to identify an abstract idea. Specifically, for example, the Examiner did not fully consider the claimed invention’s particular generation of a static recommendation list of content and that each user’s interaction with a display including suggested content based on the static recommendation list (a) to generate a plurality of user recommendation lists each associated with one of the users and (b) to automatically switch from the static recommendation list to the user recommendation list for that user when an efficiency level meets or exceeds an efficiency threshold. More particularly, the Examiner asserted that the present claims are directed to an abstract idea based on certain methods of organizing human activity and, in particular, a method based on managing personal behavior and commercial transactions. See page 12 of the Office Action and page 3 of the Advisory Action. However, the Examiner failed to provide any analysis as to how the claimed invention is directed to a method based on managing personal behavior and commercial transactions.

In response, Examiner respectfully disagrees with Appellant’s assessment that the analysis is overgeneralized. As stated in the previous Office Action (Final Action dated 04/08/2021). Examiner did consider each claim and every claim limitation, both individually and in combination according to the current PTO's guidelines for §101 eligibility. Under Step 2A – Prong One, the § 101 analysis identifies the abstract idea as a whole (i.e. providing recommendations based on implicit user feedback) and identifies each limitations in the claim that includes said abstract idea. Under Step 2A- Prong Two, Examiner analyzed the additional elements recited in the claims to determine if the additional elements integrated the abstract limitations into a practical application. Finally, the additional elements recited in the claim where analyzed again under Step 2B to determine if their function(s) were significantly more than what the courts have found to be well-understood, routine and conventional activities. 
	Furthermore, Examiner respectfully notes there is no requirement for the Examiner to provide detailed analysis to demonstrate an abstract idea outlined in the enumerated groupings and Appellant is respectfully reminded under the current 2019 PEG, pending claims are no longer compared to individual court cases (as cited by the Eligibility Quick Reference Sheet) when identifying the abstract idea.  In fact, the guidance explicitly states:
The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:

identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and 

determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.
 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 

	Accordingly, Examiner finds there is no requirement that Examiner provide case law in the 101 analysis to demonstrate an abstract idea. Thus Examiner asserts the rejection to be proper and maintains claim 1 recites an abstract idea.

Regarding the 35 U.S.C. 101 Rejection Appellant argues Electric Power Group, LLC v. Alstom S.A. (Fed Cir. August 1, 2016), see pg. 4, Appellant Remarks, and states:
In contrast to Electric Power Group, the claimed invention specifically recites the “inventive” means of showing a static recommendation list while still developing the user-specific recommendation list until a threshold level has been reached - i.e., the inventive means is the particular generation of a user-specific recommendation list through interaction of the display by implicit feedback of the user with the static recommendation list, and its specific use to calculate an efficiency level based on the data gathered and automatically switch from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds an efficiency threshold. For at least the foregoing reasons alone, Appellant respectfully requests that the Board reverse the Section 101 rejection.

	In response, Examiner respectfully disagrees. As stated above, Examiner respectfully remind Appellant, pending claims are no longer compared to individual court cases (as cited by the Eligibility Quick Reference Sheet) when identifying the abstract idea. However, Examiner finds the pending claims are similar to Electric Power Group, specifically, concepts related to tracking or organizing information. Similar to Electric Power Group, Examiner finds the present claims collects user information (i.e. gathering data on each user’s preferences based on implicit feedback), analyzes the user information (i.e. analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data for the user and comparing the efficiency level to the efficiency threshold to determine whether the efficiency level meets or exceeds the efficiency threshold) and displays certain results of the collected information and analysis (i.e. automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold; and upon switching to the user recommendation list, updating the suggested content on the display for that user based on the user recommendation list). Examiner asserts the pending claims recite an abstract idea of providing recommendations based on implicit user feedback. 

Regarding the 35 U.S.C. 101 Rejection Appellant argues Thales Visionix Inc., v. United States, No. 2015-1080 (Fed. Cir. March 8, 2017) and McRO, see pg. 5, Appellant Remarks, and states:
Similarly, the present claims as a whole recite at least a particular technical solution for facilitating improvement of a vehicular content distribution network (e.g., by providing an “unconventional” arrangement of processes along with additional modifications to exploit a new way of generating a user recommendation list based on feedback generated by the user interacting with a static recommendation list shown on a display with a user-specific recommendation list only being displayed on the display when an efficiency threshold has been reached.). In other words, just like the claims at issue in Thales and McRo, the instant claims as a whole recite a particular ordered combination of operations to provide a particular useful application that improves another technology or technical field (e.g., vehicular content distribution network).

In response, Examiner respectfully disagrees. The claims in Thales were deemed patent eligible because “the claims are directed to systems and methods that use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame.” See Thales Visionix Inc. v. US, 850 F. 3d 1343, 1349 (Fed. Cir. 2017). McRO was found eligible because the rules disclosed in McRO demonstrates improvements to a specific technological process (i.e., lip synchronization and manipulation of character facial expressions), thus improving computer animation without requiring an artist's constant intermediation with significant support in the specification. Examiner finds there is no similar improvement here. In contrast, the present claims contain improvements to an existing business process of filtering content to users by means of conventional computer functions; see MPEP 2106.05(d)(II). Examiner finds the additional claim elements recited in claim 1, both individually and in combination, amount to no more than a recitation of generic computer structure that serves as a tool to apply the instructions of the abstract idea; see MPEP 2106.05(f). Claim 1 does not recited any improvements to the functioning of the additional elements, or to any other technology or technical field, applying the abstract idea with, or by use of, a particular machine or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examiner asserts the claims are directed to an abstract idea. 

Regarding the 35 U.S.C. 101 Rejection Appellant argues:
The present claims, as a whole, recite a technical solution for facilitating improvement to a vehicular content distribution network. As noted in the Response of June 2, 2021, content distribution networks on aircraft have a cold-start phase that may never end due to the limited data gathered about the passengers on the flight. As such, typical vehicular content distribution networks may not provide a user customized content due to limited data, resulting in content that may negatively affect the user experience. See ¶¶ [0008] and [0022]-[0023] of the originally-filed specification. However, the present claims, as a whole, recite a technical solution for facilitating improvement to a vehicular content distribution network. Appellant recites limitations of claim 1 (see pg. 6, Appellant Remarks). By computing an efficiency threshold and automatically switching from the static recommendation list to the user recommendation list when a predetermined efficiency level is reached based on a specific user’s feedback, the user may be provided appropriate content even in situations when there is limited data gathered, while avoiding the use of a user-specific recommendation list when insufficient data exists.

In response Examiner respectfully disagrees. Examiner finds providing suggested content based on the specific data analysis of implicit feedback efficiency levels compared to an efficiency threshold is considered an improvement to an existing business process and not to a technology or technological field. Examiner asserts Appellant is attempting to say that the Step 2A elements, the abstract idea, is what makes the claim eligible. Appellant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved or there was a problem in the technology that the claimed invention solved. Improvements to the type of data (e.g., user recommendation list) transmitted through the vehicular content distribution network based on computation data analysis user feedback and calculated efficiency levels is an improvement to an existing business process and is not considered an improvement to a technology, technological field or computer-related technology.

Regarding the 35 U.S.C. 101 Rejection Appellant argues Core Wireless Licensing S_A.R.L. v. LG Electronics, Inc., Nos. 2016-2684 and 2017-1922 (Fed. Cir. January 25, 2018), see pg. 7 of Appellant Remarks, and states:
Similar to the Core Wireless case, the present claims as a whole are not directed to an abstract idea. Specifically, like the Core Wireless case, the present claims improve the efficiency of a vehicular content distribution network by automatically switching from the static recommendation list to the user recommendation list when the efficiency level is reached based on the specific user’s feedback even in situations when there is limited data gathered. In other words, similar to the Core Wireless case, a user can be presented with appropriate content during situations when there is limited data gathered, thereby improving the efficiency of the vehicular content distribution network.

In response, Examiner respectfully disagrees. Examiner notes the computing devices disclosed in Core Wireless are directed to an improved user interface for electronic devices and not to the abstract idea of an index. In contrast, Examiner finds the present claims to be more similar to concepts identified as abstract by the courts. Enabling a vehicular content distribution network by automatically switching from the static recommendation list to the user recommendation list when the efficiency level is reached based on the specific user’s feedback even in situations when there is limited data gathered is considered an abstract idea based, at least on managing personal behavior. Examiner finds presenting a user with appropriate content during situations when there is limited data gathered may improve the business method of providing content (e.g. increasing user satisfaction), but as claimed does not improve the efficiency of the vehicular content distribution network.

Regarding the 35 U.S.C. 101 Rejection Appellant argues BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) and Berkheimer v. HP Inc. (No. 2017-1437 (Fed. Cir. February 8, 2018), see pg. 8-10, Appellant Remarks and states:
The claims of the present invention are patent-eligible because the claimed invention, taken as an ordered combination, involves specific and unconventional steps that amount to “significantly more” than the judicial exception. See USPTO Subject Matter Eligibility Examples (issued May 4, 2016) at 9.

In response, Examiner respectfully disagrees. Examiner notes BASCOM was found eligible based on considerations relevant to Part 2B (does the claim as a whole amount to significantly more than the abstract idea) of the two-part framework outlined in MPEP § 2106; where claim 1 "carve[s] out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts". In contrast, the amended claim does not recite similar features. Examiner finds, Appellant is attempting to say the Step 2A-Prong One elements, the abstract idea (i.e. providing user recommendations based on the analysis of implicit user feedback), is what makes the claim eligible. Appellant provides no detailed explanation to the configuration of the ordered combination of elements (i.e. vehicular content distribution network comprising a server having a processor and memory communicatively coupled to an in-vehicle network medium). In addition, Appellant has not identified any improvements to the, for example, efficiency or functioning of the vehicular content distribution network based on the alleged ordered combination of elements nor has the Appellant identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significant in the outcome of the resulting user recommendation list. Examiner finds the claims nor specification disclose any unconventional computer functions that can be considered significantly more than the judicial exception and maintains the position that the additional elements recited in the present claim are used as tools to apply the instructions of the abstract idea without providing any meaningful limitations.
In regards to Berkheimer, Examiner did points to citations of the claimed inventions specification (see at least Specification [0019]) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a) and citations of computer functions outlined in MPEP 2106.05(d)(II) that the courts found to be well-understood, routine, and conventional in nature (e.g. receiving or transmitting data over a network, e.g., using the Internet to gather data, electronic recordkeeping, and storing and retrieving information in memory), therefore satisfying the requirements outlined in the Berkheimer Memo. Examiner finds the specification nor do claims disclose any unconventional computer functions that can be considered significantly more than the judicial exception. Appellant has not identified any disclosure that would alter this analysis.

Regarding the 35 U.S.C. 101 Rejection Appellant argues Example 29, see pg. 11 of Appellant Remarks, and states:
Although the Examiner alleged that the “additional elements in the claims other than the abstract idea per se, including the server having a processor and memory communicatively coupled to an in-vehicle network medium amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network” (see page 13 of the Office Action), the limitations were neither considered as an ordered combination nor fully assessed as to whether the inventive concept of the claims as a whole was well-understood, routine, and conventional. While the Examiner noted when “[v]iewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea...” (see page 14 of the Office Action), the Examiner has provided no evidence that the particular generation of a user recommendation list through interaction of the display by implicit feedback of the user with the static recommendation list, and its specific use to calculate an efficiency level based on the data gathered and automatically switch from the static recommendation list to the user-specific recommendation list for that user when the efficiency level meets or exceeds an efficiency threshold is well-understood, routine, and conventional.

	In response, Examiner finds the present claims are not comparable to the eligible features disclosed in Example 29. Furthermore, Examiner respectfully notes Appellant failed to mention the analysis under Step also included electronic recordkeeping and storing and retrieving information in memory, both of which are generic computer functions the courts have identified as well-understood, routine and conventional. Examiner finds the vehicular content distribution network comprising a server having a processor and memory communicatively coupled to an in-vehicle network medium is utilized as a tool to perform the instructions (i.e. providing digital content, generating static lists, computing efficiency threshold, displaying suggested content, gather implicit feedback information, analyze gathered data to calculate an efficiency level, compare efficiency level to the efficiency threshold and switching and updating user display with a user recommendation when the efficiency level meets or exceeds the efficiency threshold) of the abstract idea (i.e. providing recommendations based on implicit user feedback). 
In regards to providing evidence under the Step 2B analysis, as stated above, Examiner pointed to citations of the claimed inventions specification (see at least Specification [0019]) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a) and citations of computer functions outlined in MPEP 2106.05(d)(II) that the courts found to be well-understood, routine, and conventional in nature (e.g. receiving or transmitting data over a network, e.g., using the Internet to gather data, electronic recordkeeping, and storing and retrieving information in memory), therefore satisfying the requirements outlined in the Berkheimer Memo. Examiner asserts the rejection is proper and the additional elements (both singular and in combination) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 

Regarding the 35 U.S.C. 101 Rejection Appellant argues:
Claim 1 recites “generating a static recommendation list of the content using the processor based on travel characteristics stored in the memory,” “computing an efficiency threshold at which the static recommendation should no longer be used for recommendations using the processor,” “gathering data on each user’s preferences based on implicit feedback with the server as the user interacts with the display, and storing the data in the memory to generate a plurality of user recommendation lists each associated with one of the users,” “for each of the plurality of users, analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data for the user,” and “automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold.” By computing an efficiency threshold and automatically switching from the static recommendation list to the user recommendation list when an efficiency level is reached based on a specific user’s feedback, the user may be provided appropriate content even in situations when there is limited data gathered. It is the foregoing specific and unconventional steps that amount to “significantly more” than any alleged judicial exception.

In response, Examiner respectfully disagrees. Examiner respectfully reminded Appellant the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. As stated above, Examiner finds, Appellant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Examiner maintains the generating a static recommendation list of the content based on travel characteristics; computing an efficiency threshold at which the static recommendation should no longer be used for recommendations; generate a plurality of user recommendation lists each associated with one of the users; and for each of the plurality of users, analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data for the user, and automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold are data analysis elements analyzed under Step 2A – Prong One that recite an abstract idea. Additionally, the storing and displaying limitations are considered insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g) and well-understood, routine and conventional functions of receiving or transmitting data over a network, e.g., using the Internet to gather data; see MPEP 2106.05(d)(II), Examiner finds the claims nor specification disclose any unconventional computer functions that can be considered significantly more than the judicial exception. For at least these reasons, Examiner asserts the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Examiner notes Appellant did not address the 35 U.S.C. § 103 rejections of clams 1-8. Thus, Examiner maintains the claims remain unpatentable over the prior art as outlined in the Final Office Action dated April 08, 2021. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624       
                                                                                                                                                                                                 
/Melanie Weinhardt/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.